Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered on or about December 16, 1991, denying defendant Murray Hill News Owners Corp.’s motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Defendant-appellant ("defendant”) Murray Hill News Owners Corp., the owner of property adjoining a municipal sidewalk which allegedly contained a defect, failed to meet its burden of demonstrating it did not actually cause the defect, and is not, therefore, entitled to summary judgment (Jimenez v City of New York, 179 AD2d 396). Defendant failed to conclusively establish that its managing agent’s construction crew did not effect repairs to the subject sidewalk area prior to the date of the accident. Concur — Carro, J. P., Milonas, Rosenberger and Asch, JJ.